DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	Claims 1-20 are pending of which claims 1, 11 and 20 are in independent form.
	Claims 1-20 are rejected under 35 U.S.C. 103.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-9, 11, 12 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Popovitch, Steven Gregory et al. (US 20040064442 A1) [Popovitch] in view of Ross; Scott et al. (US 20120084133 A1) [Ross] in view of Krassner; Brad et al. (US 20100153544 A1) [Krassner].

	Regarding claims 1, 11, 15 and 20, Popovitch discloses, a client computing device comprising: a processor; a display that is operably coupled to the processor; and memory storing instructions that, when executed by the processor, cause the processor to perform acts (see Fig. 1, also see ¶ [0030]) comprising: displaying a page that comprises links to search results on the display, wherein the page is loaded by an application executing on the client computing device, and further wherein the search results are based upon a query set forth by a user of the client computing device to a server computing system (Server computer system 103 includes a web site system 104, whose purpose is to manage the interaction with users 100. Web site system 104 includes a web server 106 and a web application 108, which together process HTTP (Hypertext Transfer Protocol) requests received over network 102 from users 100, and return HTML (Hypertext Markup Language) web pages which may be displayed in web browsers running on client computers 101.…. Web site system 104 may also includes users database 112, which stores information about registered users, such as the list of active queries submitted by a user, and the user's email address ¶ [0031]); 
receiving, from the server computing system, an identifier for a search result identified by the server computing system based upon the query, wherein the search result has a second timestamp assigned thereto that is subsequent the first timestamp (When displaying the incremental matches, a link should be provided, next to each query, allowing to deactivate the query. This link, when clicked, would cause the associated query to be removed, or marked as expired, from queries database 110. Another case when a query may be deleted, or marked as expired, is when the emails sent to a user bounce for a prolonged time period. It may be desirable to have the queries automatically expire after a given time period, such as one month. If this is implemented, another link may be provided to reactivate the query ¶ [0068]); and 
upon receiving the identifier for the search result, updating the page to comprise: a link to the search result (For each query submitted by a user, the difference engine continuously crawls the network in search of substantially novel documents matching this query. Once such documents have been found and incremental matches have been generated, those incremental matches need to be presented to the submitter of the query ¶ [0066]-[0068]).

Ross discloses, detecting that, while the page remains loaded by the application, focus of the user has left the page (Users typically view content (which may include one or more webpages) in a browser for a given time period. This period is known as a browsing session. Browsing sessions can be any duration. For example, a user may use their browser to check a weather forecast on a first webpage, during a browsing session that may only last a few minutes, or even a matter of seconds ¶ [0014]. Also see ¶ [0022]. Examiner specifies that the session duration indicates whether the user’s focus has left the page); 
generating a first timestamp that is indicative of one of: a) a time when the focus of the user is detected as having left the page; or b) a time when the links to the search results were detected as being displayed on the display (Users typically view content (which may include one or more webpages) in a browser for a given time period. This period is known as a browsing session. Browsing sessions can be any duration. For example, a user may use their browser to check a weather forecast on a first webpage, during a browsing session that may only last a few minutes, or even a matter of seconds ¶ [0014]-[0015]. Also see ¶ [0022]. Examiner specifies that the session duration indicates a time period/timestamp); 
graphical data that indicates that the second timestamp assigned to the search result is subsequent the first timestamp (Fig. 4)
It would have been obvious to one ordinary skilled in the art at the time of the present invention to combine the teachings of the cited references because Ross' system would have allowed Popovitch 
Krassner discloses, subsequent to generating the first timestamp and further subsequent to detecting that the focus of the user has left the page, detecting that the focus of the user has returned to the page; in response to detecting that the focus of the user has returned to the page, transmitting, by way of a network connection, the first timestamp to the server computing system (FIG. 35 depicts a sample content page with content rendered and an indicator showing the time period for which the rendered content has been rendered in the designated content rendering area of an electronic content page and the designated content rendering area has been within the viewer's browser screen dimensions and scrolling position, and the content page has been the primary window open on the viewer's display screen and has been unobstructed by another window or application in an embodiment wherein the viewer's browser has a multiple tab feature, with the indicator counting stopped due to the browser window tab for the browser window including the content page with the rendered content being obstructed by another browser window tab being opened, and resuming counting when the viewer returns to the original browser window tab that includes the content page with the rendered content ¶ [0057]. Also see ¶ [0084], [0153], [0161]); 
It would have been obvious to one ordinary skilled in the art at the time of the present invention to combine the teachings of the cited references because Krassner's system would have allowed Popovitch and Ross to facilitates subsequent to generating the first timestamp and further subsequent 

Regarding claim 2, the combination of Popovitch, Ross and Krassner discloses, wherein the application is a web browser, and further wherein the page is a search engine results page generated by a search engine that executes on the server computing system (Popovitch: Server computer system 103 includes a web site system 104, whose purpose is to manage the interaction with users 100. Web site system 104 includes a web server 106 and a web application 108, which together process HTTP (Hypertext Transfer Protocol) requests received over network 102 from users 100, and return HTML (Hypertext Markup Language) web pages which may be displayed in web browsers running on client computers 101.…. Web site system 104 may also includes users database 112, which stores information about registered users, such as the list of active queries submitted by a user, and the user's email address ¶ [0031]).

Regarding claims 3 and 16, the combination of Popovitch, Ross and Krassner discloses, prior to displaying the page on the display, transmitting the query to the server computing system, wherein the search results are identified by the server computing based upon a search performed over a computer-readable index, and further wherein the client computing device receives identifiers for the search results from the server computing system, whereupon the client computing device displays the page on the display; and in response to detecting that the focus of the user has returned to the page, transmitting, by way of the network connection, the query to the server computing system 

Regarding claims 4 and 12, the combination of Popovitch, Ross and Krassner discloses, subsequent to transmitting the query to the server computing system, receiving from the server computing system metadata that was assigned to the query by the server computing system, the metadata indicative of a topic that pertains to the query; and in response to detecting that the focus of the user has returned to the page, transmitting, by way of the network connection, the metadata, wherein the server computing system identifies the search result based upon the metadata (Krassner: The present invention, in one embodiment, may then trigger several actions, including an indicator to show the viewer or system users that the content is rendered and available,…, what actions were taken on the advertisement in the form of clicks, the click rate in relation to the number of views, and other meta data in relation to the rendered content ¶ [0012]. Also see ¶ [0085], [0111]).

Regarding claims 5 and 14, the combination of Popovitch, Ross and Krassner discloses, wherein the application is a web browser, the page is loaded in a first tab of the web browser, and further wherein detecting that the focus of the user has left the page comprises detecting that the user has selected a second tab of the web browser (Popovitch: The presentation of the incremental matches to a user is triggered by a display event. The display event may originate from a user action, such as the user clicking on a web page link, or from a software event such as a timer, which would for example 

Regarding claim 6, the combination of Popovitch, Ross and Krassner discloses, wherein detecting that the focus of the user has left the page comprises detecting that a window that includes the page has been minimized (Krassner: FIG. 35 depicts a sample content page with content rendered and an indicator showing the time period for which the rendered content has been rendered in the designated content rendering area of an electronic content page and the designated content rendering area has been within the viewer's browser screen dimensions and scrolling position, and the content page has been the primary window open on the viewer's display screen and has been unobstructed by another window or application in an embodiment wherein the viewer's browser has a multiple tab feature, with the indicator counting stopped due to the browser window tab for the browser window including the content page with the rendered content being obstructed by another browser window tab being opened, and resuming counting when the viewer returns to the original browser window tab that includes the content page with the rendered content ¶ [0057]. Also see ¶ [0084], [0153], [0161]).

Regarding claims 7 and 17, the combination of Popovitch, Ross and Krassner discloses, wherein updating the page comprises displaying a window in the page, wherein the window comprises the link to the search result and the graphical data (Ross: Technologies such as Flash, Javascript, and i-frames have made it easier for publishers to embed elements (e.g., videos, maps, music players, other `widgets`, etc) as well as to update content in one area of the page instead of refreshing the entire page (both instances referred to herein as "child calls") ¶ [0017]).

Regarding claims 8, 18 and 19, the combination of Popovitch, Ross and Krassner discloses, wherein a second search result is identified by the server computing system based upon the query, and further wherein the second search result has a third timestamp assigned thereto that is subsequent the first timestamp, the acts further comprising: receiving, from the server computing system, an identifier for the second search result by way of the network connection; and updating the page to comprise: a link to the second search result; and second graphical data that indicates that the third timestamp assigned to the second search result is subsequent to the first timestamp, wherein the link to the second search result, the second graphical data, the link to the search result, and the graphical data are concurrently displayed in the page (Ross: Server computer system 103 includes a web site system 104, whose purpose is to manage the interaction with users 100. Web site system 104 includes a web server 106 and a web application 108, which together process HTTP (Hypertext Transfer Protocol) requests received over network 102 from users 100, and return HTML (Hypertext Markup Language) web pages which may be displayed in web browsers running on client computers 101.…. Web site system 104 may also includes users database 112, which stores information about registered users, such as the list of active queries submitted by a user, and the user's email address ¶ [0031]-[0035]).

Regarding claim 9, the combination of Popovitch, Ross and Krassner discloses, being a mobile computing device (Ross: mobile, PDA ¶ [0030], [0074]).


Claims 1-9 and 10-12 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Popovitch in view of Ross in view of Krassner in view of KURALENOK; Igor Evgenyevich et al. (US 20170132323 A1) [KURALENOK].

Regarding claims 10 and 13, the combination of Popovitch, Ross and Krassner teach all the limitationsof claim 1.
However neither one of Popovitch, Ross or Krassner explicitly facilitates wherein a vertical search module is selected by the server computing system from amongst a plurality of vertical search modules based upon a determined information retrieval intent of the user, and further wherein the query is provided to the selected vertical search module, wherein the search result is returned by the vertical search module.
KURALENOK discloses, wherein a vertical search module is selected by the server computing system from amongst a plurality of vertical search modules based upon a determined information retrieval intent of the user, and further wherein the query is provided to the selected vertical search module, wherein the search result is returned by the vertical search module (Others are considered to be vertical search engines--i.e., search engines dedicated to a particular topic of search--such as Momondo.TM. search engine dedicated to searching flights ¶ [0007], [0035], [0037]-[0040]).
It would have been obvious to one ordinary skilled in the art at the time of the present invention to combine the teachings of the cited references because KURALENOK's system would have allowed Popovitch, Ross and Krassner to facilitates wherein a vertical search module is selected by the server computing system from amongst a plurality of vertical search modules based upon a determined information retrieval intent of the user, and further wherein the query is provided to the selected vertical search module, wherein the search result is returned by the vertical search module. The motivation to combine is apparent in the Popovitch, Ross and Krassner's reference, because there is a need to improve generating a refined search engine results page for a search query.



Conclusion
The examiner requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD S ROSTAMI whose telephone number is (571)270-1980.  The examiner can normally be reached on Mon-Fri From 9 a.m. to 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain T Alam can be reached on (571)272-3978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






8/28/2021
/MOHAMMAD S ROSTAMI/               Primary Examiner, Art Unit 2154